Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record includes Makansi (US 2013/0180563 A1) and Lenon (FR 3025362 A1, Machine Translation).
Makansi discloses a movable element (See Fig. 2, momentary contact mechanism) between a heat source (201) and the hot side of a thermoelectric module (203 n-type and p-type pellets, and electrodes) ([0052][0053]). Makansi discloses that the movable element can adjust the amount of heat delivered from the heat source to the thermoelectric module ([0064]) and the movable element can be a shape memory device (bi-metallic wire, nitinol [0064]). Lenon discloses that between a heat source (12 [0036]) and a heat sink (22 [0036]) there is a thermoelectric module (34) (see Figs. 1, 2,  and 4) and at the interface of the heat source and the heat sink and the hot and cold side surfaces of the thermoelectric module there can be a phase change material block (42 and 36, see Fig. 4 [0045]-[0047]) which aids in modulating the amount of heat delivered to the thermoelectric module (34 [0036]) so that the power supply from the thermoelectric device can be extended. However, none of the prior art contains the entirety of claim 1. In particular, none of the prior art discloses a first surface having a first material configured to under a phase change at a first temperature and an actuator configured to retract the first material from contacting the heat source reaching a predetermined temperature higher than the first temperature wherein the first material is in contact with a thermoelectric module. No fair teaching, suggestion, or motivation can be found in the prior to modify Makansi or Leon to have the above features.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180. The examiner can normally be reached Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/Primary Examiner, Art Unit 1726